United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1848
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                  Ronald Mitchell

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                          Submitted: December 20, 2019
                            Filed: December 27, 2019
                                  [Unpublished]
                                 ____________

Before STRAS, WOLLMAN, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

      Ronald Mitchell appeals after he pled guilty to drug charges, and the district
     1
court imposed a sentence consistent with his binding Federal Rule of Criminal

         1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
Procedure 11(c)(1)(C) plea agreement. Counsel has moved for leave to withdraw and
has filed a brief under Anders v. California, 386 U.S. 738 (1967), acknowledging an
appeal waiver in the plea agreement, but challenging the sentence as an abuse of
discretion and substantively unreasonable. Mitchell has filed a pro se brief
challenging the voluntariness of his plea and the constitutionality of one of his
offenses of conviction.

       We reject Mitchell’s claim that his plea was involuntary. Although he argues
that counsel did not adequately investigate his case, thus prompting him to enter into
the plea agreement because he determined it would be “suicidal” to proceed to trial,
the record shows that at his plea hearing, Mitchell stated under oath that he was
satisfied with counsel’s performance; he agreed with the factual basis set forth in the
plea agreement; and his plea was voluntary. See Nguyen v. United States, 114 F.3d
699, 703 (8th Cir. 1997) (defendant’s statements made during plea hearing carry
strong presumption of verity).              To the extent Mitchell has raised
ineffective-assistance-of-counsel claims that require development of matters outside
the record, this court declines to address them in this direct appeal. See United States
v. Ramirez-Hernandez, 449 F.3d 824, 826-27 (8th Cir. 2006) (ineffective-assistance
claims are best litigated in collateral proceedings, where record can be properly
developed). As to the remaining issues, we enforce the appeal waiver.2 See United
States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (appeal waiver will
be enforced if appeal falls within scope of waiver, defendant knowingly and
voluntarily entered into plea agreement and waiver, and enforcing waiver would not
result in miscarriage of justice).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we find no non-frivolous issues for appeal outside the scope of the appeal


      2
      To the extent the arguments in Mitchell’s supplemental pro se brief are not
covered by the appeal wavier, they have no merit.

                                          -2-
waiver. Accordingly, we dismiss this appeal, and we grant counsel leave to
withdraw.
                    ______________________________




                                   -3-